Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-21-00151-CV

                                     IN RE Jared MARTIN, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 26, 2021

DISMISSED

           Relator and the Real Party in Interest have filed a joint motion to dismiss the petition for

writ of mandamus. The motion states the parties have finally settled the underlying suit. We

therefore grant the motion and dismiss this original proceeding.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-07623, styled Martin v. Berridge Manufacturing Co., pending in
the 408th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.